The amendment cured a defective description of the land embraced in the mortgage. It changed neither the form nor the cause of action. If the plaintiff had brought separate actions for the foreclosure of his mortgage upon the separate parcels of land, the court would have consolidated them, upon a suggestion that the several parcels were embraced in one mortgage; and upon the same principle, to save an additional bill of costs, this amendment should be allowed. Its allowance imposed no hardship upon the defendant: its rejection would have caused injustice to both parties. Stebbins v. Insurance Co., 59 N.H. 143.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred. *Page 491